tcmemo_2012_47 united_states tax_court james r garber petitioner v commissioner of internal revenue respondent docket no filed date james r garber pro_se nathan m swingley for respondent memorandum opinion ruwe judge this matter is before the court on the parties’ cross-motions for summary_judgment pursuant to rule in his motion respondent moves that no genuine issue exists as to any material fact and that the court should sustain his determination of petitioner’s deficiencies in income_tax and the related additions to tax respondent further moves that the court award a penalty to the united_states pursuant to sec_6673 on the basis that petitioner instituted these proceedings primarily for the purpose of delay and or petitioner’s position in the present case is frivolous or groundless in his motion petitioner contends that respondent has not been able to provide him with any section of the irs code which makes the petitioner liable for the tax imposed in sec_1 of the code and that i f the respondent can locate any section of the code which makes the petitioner ‘liable’ or ‘required’ to file a return the petitioner will immediately plead guilty thereby saving the court a great deal of time and money 1unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code as amended background at the time the petition was filed petitioner resided in indiana on date respondent mailed petitioner two separate notices of deficiency notices for the taxable years and respondent determined a deficiency of dollar_figure in petitioner’s income_tax as well as additions to tax of dollar_figure and dollar_figure pursuant to sec_6651 and respectively respondent also determined a deficiency of dollar_figure in petitioner’s income_tax as well as additions to tax of dollar_figure and dollar_figure pursuant to sec_6651 and respectively respondent made his determinations in the notices on the basis of substitutes for returns completed pursuant to sec_6020 and in accordance with sec_301_6020-1 proced admin regs petitioner timely filed his petition with this court in his petition petitioner does not dispute his receipt of income for the tax years and or the amounts of respondent’s calculated deficiencies and additions to tax instead petitioner contends that he never received an official assessment for or and because he did not file a return for or respondent had nothing 2the amount of any addition_to_tax pursuant to sec_6651 shall be determined pursuant to sec_6651 b and c on which to base his bogus assessments or notices of deficiency pursuant to sections and a discussion summary_judgment is intended to expedite litigation and to avoid unnecessary and expensive trials 61_tc_861 a motion for summary_judgment is granted where the pleadings and other materials show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b 116_tc_73 98_tc_518 aff’d 17_f3d_965 7th cir petitioner’s response to respondent’s motion fails to indicate that there is a genuine issue for trial consequently we conclude that there is no issue as to any material fact and that a decision may be rendered as a matter of law in his motion and in his response to respondent’s motion petitioner makes many unfounded arguments which lead him to his conclusion that no statutes render him liable for federal income taxes for example petitioner’s claims include statements such as respondent has not been able to provide him with any section of the irs code which makes the petitioner liable for the tax imposed in sec_1 of the code a resident of the fifty states may choose to file a return thereby assessing himself or he ‘may’ choose not to do so a definition of ‘may’ can be found in any dictionary and the only person in the code required to file a tax_return for income taxes is the withholding_agent referred to in sec_1461 and the only persons referred to in sec_7203 the section used to erroneously send persons to prison are withholding agents see sec_7343 and petitioner is not a withholding_agent referred to in sec_7343 petitioner further argues that it appears quite evident that the commissioner is trying to declare any law that might bolster a petitioner’s case declared frivolous thus attempting to rule by regulation in total disregard to the underlying laws and to the constitution petitioner concludes by stating that if respondent cannot produce the code sections upon which his tax_liabilities are premised then all of the notices of deficiency proposed assessments forms and substitutes for returns are null and void and just a diabolical plot to manufacture a fake ‘certificate of assessment’ of zero ‘0’ in order to have a basis for illegal notices of deficiency you might say the irs position is ‘frivolous and without merit as we have said of similar arguments on previous occasions petitioner’s arguments are frivolous and devoid of any basis in the law we need not refute them with somber reasoning and copious citation of precedent to do so might suggest that they have some colorable merit see 737_f2d_1417 5th cir 136_tc_498 guthrie v commissioner tcmemo_2006_81 petitioner has raised no issue in the pleadings to indicate that respondent’s determinations in the notices were incorrectly computed and there is no genuine issue of material fact surrounding whether respondent made any assessments regarding petitioner for or consequently we find respondent’s determinations in the notices for petitioner’s and taxable years to be correct accordingly we will grant respondent’s motion for summary_judgment sec_6673 penalty respondent moved the court to impose a penalty on petitioner under sec_6673 sec_6673 authorizes the court to impose a penalty not to exceed dollar_figure if the taxpayer took frivolous positions in the proceeding or instituted the proceeding primarily for delay a position is frivolous if it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir 3attached to respondent’s motion were copies of forms certificate of assessments payments and other specified matters dated date which reflect that no assessments or payments were made regarding petitioner’s income_tax liabilities for and respondent also attached form_3050 certification of lack of record showing that petitioner filed no return for or this court has ruled that arguments such as those petitioner asserts here are frivolous and wholly without merit see williams v commissioner tcmemo_1999_277 imposing sec_6673 penalty for tax-protester arguments accordingly we find that petitioner advanced frivolous arguments primarily for the purpose of delay and require that he pay a penalty of dollar_figure to the united_states pursuant to sec_6673 we also warn petitioner that we will consider imposing a larger penalty if he returns to the court and advances frivolous or groundless arguments in the future to reflect the foregoing an appropriate order will be issued granting respondent’s motion and denying petitioner’s motion and decision will be entered for respondent
